In re Krol, Robert; applying for remedial writ; Parish of St. Tammany, 22nd Judicial District Court, Div. “A”, No. 68556.
Granted in part; denied in part. The district court is directed to rule on relator’s claim that he was not advised by the trial judge at his multiple bill hearing in 1979 that he had the right to remain silent and to require the state to carry its burden of proving his prior conviction. La.R.S. 15:529.1(D); State v. Johnson, 432 So.2d 815 (La.1983); State v. Jones, 504 So.2d 920 (La.App. 1st Cir.1987). Otherwise, the district court ruled correctly that relator must return to the court where he entered his guilty plea in 1973 and set that conviction aside before attempting to vacate his multiple offender adjudication. State ex rel. Martin v. State, 462 So.2d 637 (La. 1985). To this extent, relator’s application is denied.
MARCUS and LEMMON, JJ., dissent from the order.